Exhibit 10.4

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as **. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

EXECUTION VERSION

 

API COMPOUND SUPPLY AGREEMENT

 

between

 

ADOLOR CORPORATION

 

and

 

GIRINDUS AG

 

dated

 

July 6, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1    DEFINITIONS    1 ARTICLE 2    SUPPLY BY SUPPLIER    6 2.1       
Commitment to Supply    6 2.2        Facilities, Equipment and Materials    6
2.3        Responsibility    6 ARTICLE 3    STANDARD TERMS OF SUPPLY OF BX7 AND
API COMPOUND    6 3.1        Regulatory Matters    6 3.2        Manufacturing
Matters    8 3.3        Storage Obligations, Containers and Inventories    10
3.4        Materials Suppliers    10 3.5        Facility    10 3.6       
Monitoring and Recordkeeping; Operating Procedures    11 3.7        Inspection,
Access and Documentation    11 3.8        Compliance and Quality    12 3.9    
   Provision of Information    12 ARTICLE 4    PROVISION OF BX7 FROM ADOLOR TO
SUPPLIER    12 4.1        Supply    12 4.2        Consignment Stock    13
4.3        Use of the BX7    13 4.4        Representations and Warranties for
BX7    13 4.5        Inspection    13 4.6        Risk of Loss    13 4.7       
Withdrawals of Stock    13 ARTICLE 5    FORECASTING AND ORDERING    14 5.1    
   Forecast    14 5.2        Purchase Orders    14 5.3        Addressees for
Correspondence    16 ARTICLE 6    SHIPPING AND DELIVERY; STORAGE    16 6.1    
   Shipping and Delivery Dates    16 6.2        Terms of Delivery    16 6.3    
   Shipping Costs    16

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

6.4        Documentation and Release    16 6.5        Retention of Samples    17
6.6        Storage of BX7 and API Compound    17 6.7        Shortages    17
ARTICLE 7    INSPECTION AND DEFECTIVE BX7 AND API COMPOUND; RECALL    17 7.1    
   Inspection by Adolor    17 7.2        Latent Defects    18 7.3       
Defective BX7 or API Compound    18 7.4        Remedies    18 7.5        BX7 or
API Compound Recall    19 ARTICLE 8    FINANCIAL PROVISIONS    19 8.1       
Supply Price    19 8.2        Process Improvements and Sharing of Cost
Efficiencies    19 8.3        Manner of Payments    19 8.4        Invoices;
Timing of Payments    20 8.5        Tax Withholding    20 8.6        Late
Payment    20 ARTICLE 9    CONFIDENTIALITY    20 9.1        Confidential
Information    20-21 9.2        Public Announcements    21 9.3        Assignment
of Inventions    21 9.4        Confidentiality of this Agreement    21 9.5    
   Survival    21 ARTICLE 10    REPRESENTATIONS AND WARRANTIES    22 10.1       
Representations of Supplier    22 10.2        Mutual Representations and
Warranties    23 10.3        Disclaimer of Warranty    23 ARTICLE 11   
INDEMNIFICATION AND INSURANCE; LIMITATION OF LIABILITY    23 11.1        General
Obligation    23 11.2        Indemnification by Supplier    23

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

11.3        Indemnification by Adolor    24 11.4        Indemnification
Procedure.    24 11.5        Assumption of Defense    25 11.6        Insurance
   25 11.7        Limitation of Liability    26 ARTICLE 12    TERM AND
TERMINATION    26 12.1        Term    26 12.2        Termination    26
ARTICLE 13    RIGHTS AND DUTIES UPON TERMINATION    27 13.1        Pending
Purchase Orders    27 13.2        Outstanding Payment    27 13.3        Return
of Materials    27 13.4        Accrued Rights; Surviving Obligations    27
ARTICLE 14    GENERAL PROVISIONS    28 14.1        Relationship of the Parties
   28 14.2        Covenant Not to Compete    28 14.3        Force Majeure    28
14.4        Governing Law    29 14.5        Jurisdiction    29 14.6       
Assignment    29 14.7        Notices    30 14.8        Severability    30
14.9        Headings    31 14.10      Certain Conventions    31 14.11     
Waiver; Remedies    31 14.12      Entire Agreement    31 14.13      No License
   31 14.14      Third Party Beneficiaries    31 14.15      Counterparts    31

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

SCHEDULE 1.41

   SPECIFICATIONS

SCHEDULE 3.2

   QUALITY AGREEMENT

SCHEDULE 4.7.4

   ALLOWABLE MANUFACTURING LINE LOSSES

SCHEDULE 5.1

   FIRST FORECAST

SCHEDULE 8.1

   SUPPLY PRICE

 

iv



--------------------------------------------------------------------------------

API COMPOUND SUPPLY AGREEMENT

 

This API COMPOUND SUPPLY AGREEMENT (this “Agreement”), made as of the 6th day of
July, 2004 (the “Effective Date”), between ADOLOR CORPORATION, a Delaware
corporation having a principal place of business at 700 Pennsylvania Drive,
Exton, Pennsylvania 19341 (“Adolor”), and GIRINDUS AG, a stock corporation
organized under the laws of Germany, with a principal place of business at
Postfach 100 259, Buchenallee 20, D-51402 Bensberg, Germany (“Supplier”). Adolor
and Supplier may be referred to as a “Party” or, together, the “Parties”.

 

RECITALS

 

WHEREAS, Supplier has manufactured in collaboration with Adolor the BX7 and the
API Compound (each as defined below); and

 

WHEREAS, the Parties desire that Supplier supplies Adolor with the BX7 and API
Compound under this Agreement on the terms and subject to the conditions set
forth below.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the Parties hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

For purposes of this Agreement, the following initially capitalized terms,
whether used in the singular or plural, shall have the following meanings:

 

1.1 “Act” means the U.S. Federal Food, Drug and Cosmetic Act as amended from
time to time.

 

1.2 “Adverse Drug Experience” means any of: an “adverse drug experience,” a
“life-threatening adverse drug experience,” a “serious adverse drug experience,”
or an “unexpected adverse drug experience,” as those terms are defined at either
21 C.F.R. § 312.32 or 21 C.F.R. § 314.80.

 

1.3 “Affiliate” of a Party means any Person, whether de jure or de facto, which
directly or indirectly controls, is controlled by, or is under common control
with such Person for so long as such control exists, where “control” means the
decision-making authority as to such Person and, further, where such control
shall be presumed to exist where a Person owns more than fifty percent (50%) of
the equity (or such lesser percentage which is the maximum allowed to be owned
by a foreign corporation in a particular jurisdiction) having the power to vote
on or direct the affairs of the entity.

 

1.4 “Allowable Manufacturing Line Losses” shall have the meaning set forth in
Section 4.7.4.

 

1



--------------------------------------------------------------------------------

1.5 “API Compound” means bulk quantities of Compound prior to the commencement
of secondary manufacturing resulting in Product.

 

1.6 “Breaching Party” shall have the meaning set forth in Section 12.2.1

 

1.7 “Business Day” means any day on which banking institutions in New York, New
York are open for business.

 

1.8 “BX7” means the starting material for Compound, having the molecular formula
(3R,4R)-3-(3,4-dimethyl-4-piperidinyl)phenol.

 

1.9 “Calendar Quarter” means each successive period of three calendar months
commencing January 1, April 1, July 1 and October 1.

 

1.10 “Calendar Year” means, for the first calendar year, the period commencing
on the Effective Date and ending on December 31 of the calendar year during
which the Effective Date occurs, and each successive period beginning on January
1 and ending twelve (12) consecutive calendar months later on December 31.

 

1.11 “Certificate of Analysis” means a document identified as such and provided
by Supplier to Adolor or its designee that sets forth the analytical test
results against the Specifications for a specified lot of BX7 and/or API
Compound shipped to Adolor or its designee hereunder.

 

1.12 “Certificate of Compliance” means a document identified as such and
provided by Supplier to Adolor or its designee that certifies, warrants and
reflects that each batch of BX7 and/or API Compound was produced and tested in
compliance with the Specifications, cGMPs, the Master Batch Record and all other
applicable regulatory documents.

 

1.13 “Claims” means all charges, complaints, actions, suits, proceedings,
hearings, investigations, claims and demands.

 

1.14 “Compound” means the peripheral mu-antagonist having molecular formula
[[2(S)-[[4(R)-(3-hydroxyphenyl)-3(R),4-dimethyl-1-piperidinyl]-methyl]-1-oxo-3-phenylpropyl]amino]acetic
acid dihydrate, known generically as “alvimopan”, and all pharmaceutically
acceptable salts and solvates thereof.

 

1.15 “Confidential Information” means all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video, computer
or other form, provided by one Party (the “Disclosing Party”) to the other Party
(the “Receiving Party”) pursuant to this Agreement or generated pursuant to this
Agreement, including but not limited to, information relating to the Disclosing
Party’s existing or proposed research, development efforts, patent applications,
business or products, the terms of this Agreement and any other materials that
have not been made available by the Disclosing Party to the general public.
Notwithstanding the foregoing sentence, Confidential Information shall not
include any information or materials that:

 

1.15.1 were already known to the Receiving Party (other than under an obligation
of confidentiality), at the time of disclosure by the Disclosing Party to the
extent such Receiving Party has documentary evidence to that effect;

 

2



--------------------------------------------------------------------------------

1.15.2 were generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

 

1.15.3 became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of a Party in breach of such Party’s confidentiality
obligations under this Agreement;

 

1.15.4 were disclosed to a Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

 

1.15.5 were independently discovered or developed by or on behalf of the
Receiving Party without the use of the Confidential Information belonging to the
other Party and the Receiving Party has documentary evidence to that effect.

 

1.16 “Consent” means any consent, authorization, permit, certificate, license or
approval of, exemption by, or filing or registration with, any Governmental
Authority or other person.

 

1.17 “Current Good Manufacturing Practices” or “cGMPs” means all applicable
standards relating to manufacturing practices for fine chemicals, active
pharmaceutical ingredients, intermediates, bulk products or finished
pharmaceutical products, including, without limitation, (i) the principles
detailed in the U.S. Current Good Manufacturing Practices, 21 C.F.R. Parts 210
and The Rules Governing Medicinal Products in the European Union, Volume IV,
Good Manufacturing Practice for Medicinal Products as each may be amended from
time to time, or (ii) Laws promulgated by any Governmental Authority having
jurisdiction over the manufacture of the BX7 and/or the API Compound, or (iii)
guidance documents promulgated by any Governmental Authority having jurisdiction
over the manufacture of the BX7 and/or the API Compound (including but not
limited to advisory opinions, compliance policy guides and guidelines) which
guidance documents are being implemented within the pharmaceutical manufacturing
industry for such BX7 and/or the API Compound and subject to any arrangements,
additions or clarifications agreed to from time to time by the Parties in the
Quality Agreement.

 

1.18 “Disclosing Party” shall have the meaning set forth in Section 1.15.

 

1.19 “Executed Batch Record” means the executed and completed Master Batch
Record for each batch of BX7 and/or the API Compound manufactured pursuant to
the terms of this Agreement.

 

1.20 “Facility” shall mean Supplier’s manufacturing facility located at
Kantstrasse 2, 33790 Halle-Kuensebeck, Westphalia, Germany.

 

3



--------------------------------------------------------------------------------

1.21 “FDA” means the United States Food and Drug Administration and any
successor thereto.

 

1.22 “File Retention Samples” shall have the meaning set forth in Section 6.5.

 

1.23 “Force Majeure Event” shall have the meaning set forth in Section 14.3.

 

1.24 “Forecast” shall have the meaning set forth in Section 5.1.

 

1.25 “Governmental Authority” means any court, tribunal, arbitrator, agency,
legislative body, commission, official or other instrumentality of (a) any
government of any Country, (b) a federal, state, province, county, city or other
political subdivision thereof or (c) any supranational body, including without
limitation the European Agency for the Evaluation of Medicinal Products.

 

1.26 “Indemnified Party” shall have the meaning set forth in Section 11.4.

 

1.27 “Indemnifying Party” shall have the meaning set forth in Section 11.4.

 

1.28 “Laws” means all laws, statutes, rules, regulations (including, without
limitation, cGMPs, Investigational New Marketing Authorization regulations at 21
C.F.R. § 312, NDA regulations at 21 C.F.R. § 314, relevant provisions of the
Federal Food, Drug and Cosmetic Act, and other laws and regulations enforced by
the FDA or other applicable Governmental Authority), ordinances and other
pronouncements having the binding effect of law of any Governmental Authority.

 

1.29 “Losses” means any and all damages (including all incidental,
consequential, statutory and treble damages), awards, deficiencies, settlement
amounts, defaults, assessments, fines, dues, penalties, costs, fees,
liabilities, obligations, taxes, liens, losses, lost profits and expenses
(including without limitation court costs, interest and reasonable fees of
attorneys, accountants and other experts) incurred by or awarded to Third
Parties and required to be paid to Third Parties with respect to a Claim by
reason of any judgment, order, decree, stipulation or injunction, or any
settlement entered into in accordance with the provisions of this Agreement,
together with all documented out-of-pocket costs and expenses incurred in
complying with any judgments, orders, decrees, stipulations and injunctions that
arise from or relate to a Claim of a Third Party.

 

1.30 “Manufacturing Activities” shall mean the manufacturing, processing,
testing, packaging, storing and other activities undertaken or required to be
undertaken by Supplier or its suppliers in order to manufacture at its Facility
and supply Adolor with the BX7 and/or the API Compound.

 

1.31 “Marketing Authorization” means, with respect to a country, the regulatory
authorization required to market and sell Product in such country as granted by
the relevant Governmental Authority.

 

4



--------------------------------------------------------------------------------

1.32 “Master Batch Record” shall mean the current version of the master batch
record approved by the Parties, which may be amended in writing from time to
time by mutual agreement of the Parties.

 

1.33 “Materials” means the raw materials, components and other ingredients
required to manufacture the BX7 or API Compound, each as specifically identified
in the Marketing Authorization.

 

1.34 “Person” means any natural person, corporation, general partnership,
limited partnership, joint venture, proprietorship or other business
organization.

 

1.35 “Potential Contaminants” shall have the meaning set forth in Section 3.5.3.

 

1.36 “Product” means a prescription pharmaceutical product that contains
Compound as the sole active ingredient.

 

1.37 “Purchase Order” shall have the meaning set forth in Section 5.2.

 

1.38 “Receiving Party” shall have the meaning set forth in Section 1.15.

 

1.39 “Regulatory Standards” means (i) any and all permits, licenses, filings and
certifications required by the FDA or other Governmental Authorities, and
compliance with cGMPs, applicable to the BX7 and/or the API Compound, any
Manufacturing Activity or Facility, and (ii) any Laws (including the
Environmental Protection Agency (EPA), the Occupational Safety and Health
Administration (OSHA), the Drug Enforcement Administration (DEA)), that apply to
the BX7 and/or the API Compound, any Manufacturing Activity or Facility.

 

1.40 “Shipping Costs” shall have the meaning set forth in Section 6.3.

 

1.41 “Specifications” means all specifications for the BX7 and the API Compound
as set forth on Schedule 1.41, as may be amended by the Parties from time to
time.

 

1.42 “Taxes” shall have the meaning set forth in Section 8.5.

 

1.43 “Quality Agreement” shall have the meaning set forth in Section 3.2.

 

1.44 “Third Party” means a Person who is not a Party or an Affiliate of a Party.

 

1.45 “Validation Batch” means any one of three (3) consecutive batches of API
Compound which confirm the critical parameters described in the synthetic
process which are manufactured by Supplier according to cGMP, are validated in
accordance with the Act and meets the Specifications.

 

1.46 “Waste” shall mean any “Hazardous Substance” and/or “Hazardous Material” as
provided under the Comprehensive Environmental Response, Compensation and
Liability Act (CERCLA), any “Hazardous Waste” as provided under the Resource
Conservation and Recovery Act (RCRA), and/or any other waste material, pollutant
and/or contaminant of any kind including any routine process waste or any
by-product arising from manufacture of the BX7 and/or the API Compound.

 

5



--------------------------------------------------------------------------------

1.47 “Withholding Party” shall have the meaning set forth in Section 8.5.

 

ARTICLE 2

SUPPLY BY SUPPLIER

 

2.1 Commitment to Supply. Upon the terms and subject to the conditions of this
Agreement and pursuant to Purchase Orders delivered from time to time by Adolor
to Supplier in accordance with Section 5.2, Supplier shall (a) use its best
efforts to manufacture at its Facility, test, package, store, label, release and
deliver the Validation Batches in accordance with the Specifications, cGMPs, the
Master Batch Record and all applicable Laws and the provisions of the Quality
Agreement and supply the same exclusively to Adolor or its designee and (b)
manufacture at its Facility, test, package, store, label, release and deliver
the BX7 and/or API Compound in accordance with the Specifications, cGMPs, the
Master Batch Record and all applicable Laws and the provisions of the Quality
Agreement and supply the same exclusively to Adolor or its designee. Supplier
acknowledges that time is of the essence in accordance with the terms of this
Agreement. Supplier agrees that it shall not enter into any agreement with
another Person that shall preclude it from meeting its obligations under this
Agreement.

 

2.2 Facilities, Equipment and Materials. Supplier agrees to provide, at its own
cost and expense, all facilities, equipment, machinery, materials (other than as
specifically set forth herein) in accordance with the Specifications and the
Master Batch Records and labor necessary for the performance of the
Manufacturing Activities.

 

2.3 Responsibility. Unless otherwise specified herein or expressly consented to
in writing by Adolor, as between the Parties, and except for activities
including but not limited to the delivery of information or materials provided
by Adolor or its designees under this Agreement, Supplier shall be solely
responsible for performance of all activities necessary for Adolor to be
supplied with BX7, Validation Batches and/or API Compound as contemplated
hereunder. Supplier shall not amend or modify the Specifications or Master Batch
Record or any protocols, processes or procedures used to perform the
Manufacturing Activities without the express written approval from Adolor.
Unless otherwise expressly agreed in writing in advance by Adolor, Supplier may
not sublicense or subcontract the activities to be performed by Supplier under
this Agreement to an Affiliate, Third Party or other designee.

 

ARTICLE 3

STANDARD TERMS OF SUPPLY OF BX7 AND API COMPOUND

 

3.1 Regulatory Matters.

 

3.1.1 Consents. Supplier shall obtain all Consents for which it is responsible
that are required as of the Effective Date for the manufacture of the BX7,
Validation Batches and the API Compound under the terms of this Agreement. At
all times, Supplier shall maintain and comply with all the Consents which may
from time to time be required by any Governmental Authority having jurisdiction
with respect to its manufacturing operations, the Manufacturing Activities
and/or the Facility and otherwise to be obtained by Supplier to permit the
performance

 

6



--------------------------------------------------------------------------------

of its then current obligations under this Agreement. In the event any Consent
held by Supplier relating to the Facility or its ability to manufacture the BX7,
Validation Batches and the API Compound in accordance with this Agreement is
hereafter suspended or revoked, or Supplier has material restrictions imposed
upon it by any Governmental Authority affecting the BX7 and the API Compound or
the Facility, Supplier shall immediately notify Adolor and shall promptly
provide a schedule of compliance and such other information related thereto as
is reasonably requested by Adolor.

 

3.1.2 Notification of Adverse Manufacturing Activities. Supplier shall advise
Adolor of any information arising out of the Manufacturing Activities that has
adverse regulatory compliance and/or reporting consequences concerning the BX7,
Validation Batches and/or the API Compound or the Facility.

 

3.1.3 Governmental Authorities. Supplier shall provide to Adolor any information
reasonably requested by Adolor, and shall consult with Adolor before providing
any information to any Governmental Authority, in connection with manufacture of
the BX7, Validation Batches and the API Compound. Supplier shall immediately
advise Adolor of any requests by any Governmental Authority for inspections of
the Facility or with respect to the BX7, Validation Batches and/or the API
Compound.

 

3.1.4 Inspection of BX7, Validation Batches and API Compound Suppliers by
Governmental Authorities. In the event Supplier is audited or inspected by a
Governmental Authority relating to the Manufacturing Activities, the BX7,
Validation Batches or the API Compound, Supplier shall promptly (but in any
event, within one Business Day) notify Adolor of such audit or inspection as
well as of any alleged violations or deficiencies relating to the Facility,
process, the BX7, Validation Batches and/or API Compound, allow Adolor to be
present during such audit or inspection, and shall promptly disclose to Adolor
all relevant portions of any notice of observations or potential violations, as
well as a copy of Supplier’s response thereto. In addition, Supplier will
provide Adolor with unredacted copies of any FDA 483(s) and Establishment
Inspection Reports (or their equivalents) issued as a result of said audit and
any follow-up written communications between Supplier and the Governmental
Authority. Supplier shall use its commercially reasonable best efforts to
correct all identified deficiencies in a timely manner and advise Adolor
periodically of progress being made, as well as when all deficiencies have been
corrected.

 

3.1.5 Generic Drug Enforcement Act. Supplier has not used and will not use in
the manufacture of the BX7, Validation Batches or the API Compound in any
capacity the services of any person, including any firm or individual, debarred
or subject to debarment under the Generic Drug Enforcement Act of 1992, amending
the Act at 21 U.S.C. 335a. Supplier agrees to notify Adolor immediately in the
event any person providing services to Supplier relating to this Agreement is
debarred or becomes subject to debarment.

 

3.1.6 Adverse Reaction Reporting. To the extent permitted under applicable Laws,
including the Health Insurance Portability and Accountability Act of 1996 and
the European Union Privacy Directive (95/46/EC dated October 25, 1995 as
supplemented with Directive 2002/58/EC of July 12, 2002, and Regulation No.
45/2001, dated December 18, 2001), each as amended, Supplier shall notify Adolor
of all information reported to Supplier relating to any Adverse Drug Experience,
whether expected or unexpected, relating to the use of the BX7 or the API
Compound.

 

7



--------------------------------------------------------------------------------

3.2 Manufacturing Matters.

 

3.2.1 Quality Agreement. Adolor and Supplier shall enter into the Quality
Agreement (the “Quality Agreement”) appended to this Agreement as Schedule 3.2
as may be amended from time to time by mutual agreement of the Parties. To the
extent there are any inconsistencies or conflicts between this Agreement and the
Quality Agreement, the terms and conditions of this Agreement shall control
unless otherwise agreed to in writing by the Parties.

 

3.2.2 Master Batch Records. The Parties shall develop and agree upon the Master
Batch Records no later than one (1) month before the start of the manufacturing
campaign for the commercial supply of the API Compound.

 

3.2.3 Specification Changes. Adolor shall be entitled to request changes to the
Specifications from time to time. Supplier shall undertake commercially
reasonable efforts to make all revisions to the Specifications requested by
Adolor, in accordance with this Section 3.2.3 and all applicable Laws. Adolor
retains the right and responsibility for final written approval of the
Specifications prior to implementation by Supplier.

 

(a) Required Manufacturing Changes. For changes to the Specifications that are
required by a Governmental Authority, the Marketing Authorization or applicable
Laws (collectively “Required Manufacturing Changes”), Adolor and Supplier shall
cooperate in making such changes and Supplier shall implement such changes in
compliance with such applicable Laws and as promptly as practicable; provided,
however, it is understood that if it is not possible or practicable for Supplier
to make such Required Manufacturing Changes, Supplier shall not be deemed to be
in breach of this Agreement but Adolor shall be entitled to terminate this
Agreement.

 

(b) Discretionary Manufacturing Changes. For changes to the Specifications that
are not Required Manufacturing Changes (collectively “Discretionary
Manufacturing Changes”), Adolor shall submit a request to Supplier for any such
Discretionary Manufacturing Changes. Upon receipt of such request from Adolor,
Supplier shall determine (i) estimated costs that would be incurred resulting
from the Discretionary Manufacturing Changes, (ii) any resulting planned changes
in timing for the delivery of the BX7, Validation Batches and/or the API
Compound and (iii) the estimated time of implementing any such Discretionary
Manufacturing Changes (the “Cost and Time Statement”). Supplier shall provide
the Cost and Time Statement to Adolor setting forth the terms on which Supplier
would be willing to make the Discretionary Manufacturing Changes. Upon Adolor’s
written approval of the Cost and Time Statement, the parties shall cooperate in
making such Discretionary Manufacturing Changes and Supplier shall implement
such Discretionary Manufacturing Changes.

 

8



--------------------------------------------------------------------------------

(c) Cost and Payment for Changes to the Specifications.

 

(i) For all changes to the Specifications pursuant to Sections 3.2.3(a) or
3.2.3(b), except as otherwise set forth in this Section 3.2.3(c);

 

(ii) Adolor shall be responsible for and pay Supplier any and all amounts
incurred in implementing a change to the Specifications. Supplier must provide
such documentation of its costs and expenses as may be reasonably requested by
Adolor. Supplier agrees to use commercially reasonable efforts to minimize its
costs associated with any Specification change.

 

(iii) For all changes that are necessitated because a change is required to the
Facility generally or a class of products (and not specific to the API
Compound), Supplier shall be responsible for the costs and expenses of such
changes.

 

3.2.4 Accident Reports. Supplier shall promptly notify Adolor of all material
accidents related to the manufacture, handling, use or storage of the BX7,
Validation Batches or the API Compound the Supplier becomes aware of, including:
(a) accidents resulting in significant personal injury requiring more than first
aid treatment, (b) accidents resulting in chronic illness or loss of
consciousness, (c) accidents resulting in material property damage, (d)
accidents resulting in material environmental release and (e) accidents that
result in regulatory, safety, health or environmental audits.

 

3.2.5 Handling of Materials; Wastes. Adolor shall inform Supplier and Supplier
shall inform its employees, contractors and other personnel of any known or
reasonably ascertainable chemical hazards associated with the BX7, Validation
Batches and/or the API Compound or any Wastes generated through performance of
the Manufacturing Activities, and to provide such persons with reasonable
training in the proper methods of handling and disposing of such items. In
addition, Supplier shall handle, accumulate, label, package, ship and dispose of
all Wastes generated through performance of the Manufacturing Activities in
accordance with all applicable Laws.

 

3.2.6 Documentation for Governmental Authority Requirements. Supplier shall
maintain complete and accurate documentation of all validation data, stability
testing data, batch records, quality control and laboratory testing and any
other data required under cGMPs and other requirements of any relevant
Governmental Authority in connection with the performance of any Manufacturing
Activities hereunder. Supplier shall provide Adolor with a copy of such
documentation promptly upon Adolor’s request.

 

3.2.7 Technical Information. Supplier, at its sole cost and expense (except for
translations), shall, upon receiving a written request from Adolor, supply
technical information on the BX7, Validation Batches and/or the API Compound and
methods of manufacture and testing to the extent that such information is
necessary both to enable Adolor to fulfill its obligations within this Agreement
or in its agreements with its customers, including compliance with any statutory
or regulatory requirements of, or a request by, any Governmental Authority.
Adolor shall bear the cost and expenses reasonably incurred by Supplier in
connection with translating the documentation or information requested by Adolor
pursuant to this Section.

 

9



--------------------------------------------------------------------------------

3.3 Storage Obligations, Containers and Inventories.

 

3.3.1 Records, Retained Samples and Storage. Supplier shall retain samples and
maintain records from each batch of BX7, Validation Batches and/or the API
Compound for a period required by applicable Laws for record keeping, testing
and regulatory purposes or specified in the Quality Agreement. When storing
Compound, nonconforming Compound or Wastes, Supplier shall comply with and
maintain all storage facilities in compliance with Specifications and in
accordance with cGMPs and applicable Laws.

 

3.3.2 Containers and Packaging. Supplier shall supply the BX7, Validation
Batches and/or the API Compound in such containers and packaging and with such
container closure systems and labeling as set forth in the Specifications.

 

3.4 Materials Suppliers. In order to fulfill its obligations under this Article
3, and without prejudice to the terms and conditions of this Article 3, Supplier
shall be responsible for: (i) entering into appropriate supply agreements with
suppliers of the materials necessary to manufacture the BX7, Validation Batches
and/or the API Compound, provided that Adolor has the right to approve any such
supplier and once approved, Supplier may not change such suppliers without the
prior written approval of Adolor; (ii) transferring any relevant specifications
or technology to such suppliers and (iii) obtaining any necessary regulatory
approval for the use of such suppliers. Notwithstanding anything to the contrary
contained herein, (a) to the extent a specific Material supplier is named in a
Marketing Authorization, Supplier shall only obtain Materials from such
suppliers named in the relevant Marketing Authorization, (b) Supplier will
perform periodic audits of its Material suppliers and (c) Supplier shall prepare
all certifications as to any Materials required by cGMPs or Laws, (each, a
“Materials Certification”). Such Materials Certifications shall include, without
limitation, all required certifications related to Materials derived from animal
products.

 

3.5 Facility.

 

3.5.1 Sole Location. The Facility shall be the only location where Supplier
performs the Manufacturing Activities; provided that upon the reasonable request
of Supplier, Supplier shall be entitled to switch the Manufacturing Activities
to a different location if agreed to in writing by Adolor. If Adolor so agrees,
such new location shall be deemed the Facility for purposes of this Agreement.

 

3.5.2 Maintenance of Facility. During the Term of this Agreement, Supplier shall
maintain the Facility, all personal property, equipment, machinery, BX7,
Validation Batches, API Compound, systems, intangibles, intellectual property
and contract rights in use at the Facility during the Term in the ordinary
course of business, and free of material defects, except for defects
attributable to wear and tear consistent with the age and usage of such assets,
and except for such defects as do not and will not, in the aggregate, materially
impair the ability to use such assets in connection with the manufacture,
generation, processing, distribution, transport, treatment, storage, disposal or
other handling of the BX7, Validation Batches and/or the API Compound.

 

10



--------------------------------------------------------------------------------

3.5.3 Certain Prohibitions. Supplier shall not manufacture, store or process any
BX7, Validation Batches or API Compound in the same building in which Supplier
manufactures, stores or processes genotoxics, penicillins, genetically modified
organisms, cephalosporins, sex hormones, anabolic steroids, and infectious
agents (e.g., spore-bearing and live viruses), (collectively, “Potential
Contaminants”) unless the Potential Contaminants are stored or manufactured in
contained environments and in compliance with cleaning, validation and
changeover standards of all cGMPs and all applicable Laws. Supplier shall
promptly notify Adolor if any of the Potential Contaminants are manufactured,
processed or stored in any portion of the Facility which may result in the
introduction of Potential Contaminants into the areas of the Facility where
Supplier manufactures, processes or stores the BX7, Validation Batches or the
API Compound. Supplier shall notify Adolor by not later than the earlier to
occur of (i) one hundred and eighty (180) days prior to such event or (ii)
Supplier’s knowledge of such event, if Supplier intends to change the nature or
use of any portion of the Facility to include the use of any of the Potential
Contaminants. Supplier shall not make such changes if the change could
reasonably be expected to result in a material adverse effect on the ability to
fully perform the obligations under this Agreement and Supplier has not
demonstrated to Adolor’s reasonable satisfaction that such Potential
Contaminants shall be completely segregated from the BX7, Validation Batches
and/or the API Compound at all times and shall comply with all Regulatory
Standards.

 

3.5.4 Representatives. In connection with the monitoring of this Agreement,
Adolor and Glaxo Group Limited (“GSK”) shall be allowed to have, at their cost,
representatives on site at Supplier, access to the portions of Supplier’s
facility used in the manufacture, generation, storage, testing, treatment,
holding, transportation, distribution or other handling or receiving of the
Compound and all associated records for the purpose of observing, reporting on,
and consulting as to such activities, and adequate temporary desk space and
other reasonable resources available to these representatives during the periods
they are working at Supplier. In addition, Adolor and GSK shall have the right,
subject to any Third Party confidentiality obligations and prior advance notice
of at least ten (10) Business Days and approval by Supplier, not to be
unreasonably withheld, refused, conditioned or delayed, and during normal
business hours, to examine those technical records made by Supplier that only
relate to the manufacture of the BX7, Validation Batches and/or the API
Compound.

 

3.6 Monitoring and Recordkeeping; Operating Procedures. Throughout the term of
this Agreement, and for so long thereafter as is required by applicable Laws,
Supplier shall monitor and maintain reasonable records respecting its compliance
with cGMPs, including through the establishment and implementation of such
operating procedures as are reasonably necessary to assure such compliance.
Supplier shall notify Adolor in writing of any significant trend changes in the
statistical process control data and/or quality testing results for batches of
the BX7, Validation Batches and/or the API Compound manufactured hereunder.

 

3.7 Inspection, Access and Documentation.

 

3.7.1 Audit Rights. For the purpose of permitting a quality and compliance
audit, including to ascertain compliance with cGMPs, Specifications and
applicable Laws and to audit due to an Adverse Drug Experience, emergency or
inspection by a Governmental Authority, Supplier shall grant to authorized
representatives of Adolor and GSK (or a Third

 

11



--------------------------------------------------------------------------------

Party hired on behalf of GSK or Adolor who is reasonably acceptable to
Supplier), upon reasonable notice, access to the Facility. GSK and/or Adolor
shall provide Supplier at least ten (10) Business Days notice in writing of the
desire to have such access; provided, however, that in the event of an Adverse
Drug Experience or any proposed or actual inspection by a Governmental Authority
or other emergency involving the BX7, Validation Batches and/or the API
Compound, GSK and Adolor shall have the right at any time upon oral or written
notice to Supplier of one (1) Business Day to conduct an audit of Supplier’s
facility and more frequently than once per calendar year. Supplier shall
promptly respond to GSK’s or Adolor’s request and the Parties shall agree on the
time, scope and manner of the audit.

 

3.7.2 cGMP Documentation. Supplier shall maintain, in accordance with and for
the period required under cGMPs and applicable Laws, complete and adequate
records pertaining to the methods and facilities used for the manufacture,
processing, testing, packing, labeling, holding and distribution of the BX7,
Validation Batches and/or the API Compound.

 

3.7.3 Visits. Subject to the provisions of Section 3.7.1, visits of
representatives or agents of either Adolor or GSK to the Facility for the
purposes mentioned above shall be mutually agreed between the Parties in advance
as to the number of the participants and their intended tasks at the Facility.
Supplier may request that the participants agree to reasonable obligations of
confidentiality to the Supplier before the start of any such visit.

 

3.8 Compliance and Quality.

 

3.8.1 Compliance Standards. Supplier is solely responsible for the safety and
health of its employees, consultants and visitors and compliance with all Laws
related to health, safety and the environment, including, without limitation,
providing its employees, consultants and visitors with all required information
and training concerning any potential hazards involved in the manufacture,
packaging, storage and supply of the BX7, Validation Batches and/or the API
Compound and taking any precautionary measures to protect its employees from any
such hazards. For avoidance of doubt it is stated that the foregoing shall not
overrule the indemnifications obligations of Adolor set forth in Article 11 of
this Agreement.

 

3.8.2 Quality Assurance; Quality Control. Supplier shall implement and perform
the quality control testing (including retesting and any validation, or
stability tests that may be required) set forth on Schedule 1.41 against the
Specifications and such other quality assurance and quality control procedures
as required by cGMPs and applicable Laws.

 

3.9 Provision of Information. Supplier shall provide to Adolor copies (in
electronic or hard-copy form, as requested by Adolor) of all data generated
during the Term as may be reasonably requested from time to time by Adolor.

 

ARTICLE 4

PROVISION OF BX7 FROM ADOLOR TO SUPPLIER

 

4.1 Supply. The Parties may decide that in certain instances, Adolor will
provide Supplier with BX7, at no cost to Supplier, in sufficient quantity and
quality to enable Supplier to perform the Manufacturing Activities and supply
API Compound to Adolor provided, however, in the absence of such decision,
Supplier shall be responsible for procuring or manufacturing BX7.

 

12



--------------------------------------------------------------------------------

4.2 Consignment Stock. All BX7 supplied to Supplier by Adolor is supplied as
consignment stock and shall be clearly identified as the property of Adolor,
shall be kept segregated and maintained in the Facility, and shall at all times
be owned by Adolor.

 

4.3 Use of the BX7. Supplier shall use the BX7 only to perform the Manufacturing
Activities to produce and supply the API Compound to Adolor.

 

4.4 Representations and Warranties for BX7. Adolor represents, warrants and
covenants that the BX7 supplied by it or its designees to Supplier shall be
manufactured, packed, labeled, stored and supplied in compliance with all
applicable Laws and the relevant Specifications. Furthermore, Adolor represents,
warrants and covenants that the BX7 supplied by it or its designees to Supplier
from sources other than Supplier shall be free of defects which would have an
impact on the Manufacturing Activities and/or the Allowable Manufacturing Line
Losses. Supplier represents, warrants and covenants that BX7 will be held at the
Facility only, unless otherwise agreed to by Adolor in writing, and that such
Facility, at Supplier’s sole cost and expense, has and will, for such time as
such BX7 will be maintained meet the requirements established by applicable
Governmental Authorities, and that the BX7 will always be maintained in
accordance with cGMPs, the Quality Agreement (including storage conditions
specified therein), the Specifications and all applicable Laws (including,
without limitation, the receipt and possession of all applicable permits and
authorizations), as well as Adolor’s reasonable prior written instructions.

 

4.5 Inspection. Adolor shall, at its own cost, be entitled to inspect the BX7
and its related records during normal business hours upon reasonable request and
prior written notice and with the least reasonably possible interference with
Supplier’s ordinary course of business.

 

4.6 Risk of Loss. The risks of loss, damage or destruction of the BX7 delivered
to Supplier shall be borne by Supplier from the date of delivery to the Facility
in accordance with INCOTERMS (2000) DDP.

 

4.7 Withdrawals of Stock.

 

4.7.1 Withdrawal. Supplier shall be entitled to withdraw BX7 for the performance
of the Manufacturing Activities according to the terms and conditions of this
Agreement and respecting the procedure of first in/first out.

 

4.7.2 Statement of Use. Within fifteen (15) days after the end of each quarter
during the Term, Supplier shall send Adolor a statement of usage and inventory
showing the following items: (a) the quantities of BX7 supplied by Adolor; (b)
the quantities of BX7 in Supplier’s inventory at the beginning of the calendar
quarter; (c) the quantities of BX7 withdrawn by Supplier; (d) the quantities of
BX7 used by Supplier in performing the Manufacturing Activities; (e) any
quantities of BX7 lost or destroyed while held as consignment stock or following
withdrawal from consignment stock; (f) any quantities of BX7 for which Supplier
is unable to account; and (g) the quantities of BX7 in Supplier’s inventory at
the end of the calendar quarter. If, based upon its inspections of the BX7
pursuant to Section 4.5, Adolor disputes any of the items on the statement of
usage and inventory, the Parties will promptly meet to attempt to resolve such
disagreement.

 

13



--------------------------------------------------------------------------------

4.7.3 Responsibility for BX7 Lost or Destroyed or Used Beyond Allowable
Manufacturing Line Losses. In addition to any other remedies available to Adolor
at law or in equity, Supplier shall be entirely responsible for BX7 lost or
destroyed while in the possession or control of Supplier for reasons other than
nonconformance of BX7 with Adolor’s warranties set forth in the forgoing Article
4.4., and for BX7 used in excess of Allowable Manufacturing Line Losses (as
defined below), and shall compensate Adolor for any such quantities at a rate
equal to Adolor’s reasonable purchase price per kilogram for replacement BX7
multiplied by the Allowable Manufacturing Line Losses. If any amounts are owed
to Adolor by Supplier pursuant to this Section 4.7.3, such amounts shall be
payable within thirty (30) days following the date of issuance of the statement
of usage and inventory pursuant to Section 4.7.2.

 

4.7.4 Allowable Manufacturing Line Losses. Supplier agrees in performing the
Manufacturing Activities to limit its yield losses to those specified in
Schedule 4.7.4 (the “Allowable Manufacturing Line Losses”). Within forty-five
(45) days after the end of each Calendar Year, Supplier shall calculate the
actual line losses. To the extent such actual line losses exceed the Allowable
Manufacturing Line Losses, Supplier shall compensate Adolor for the quantities
of BX7 supplied or otherwise purchased by Adolor and used by Supplier in excess
of the Allowable Manufacturing Line Losses in accordance with Schedule 4.7.4,
provided that in lieu of compensating Adolor, Supplier may elect to manufacture
replacement BX7 at no additional cost to Adolor.

 

4.7.5 Late Delivery of BX7. If the Parties decide that Adolor should supply BX7
to Supplier hereunder, Adolor acknowledges that Supplier shall have no liability
whatsoever towards Adolor in case of late delivery of the API Compound due to
late delivery of the BX7 by Adolor; provided, however, if Supplier has
inventories of BX7, Supplier shall use such inventory to manufacture API
Compound and this Section 4.7.5 shall not be deemed a reason for late delivery
of API Compound. If any such inventory was manufactured by Supplier itself,
Adolor shall purchase such inventory from Supplier in accordance with the terms
and provisions herein with respect to supply of BX7 by Supplier.

 

ARTICLE 5

FORECASTING AND ORDERING

 

5.1 Forecast.

 

5.1.1 Adolor Providing BX7. If Adolor provides Supplier with BX7 pursuant to
Section 4.1, at the beginning of each Calendar Quarter during the term of this
Agreement, Adolor shall provide Supplier with a rolling six (6) Calendar Quarter
non-binding, good faith estimate of the quantities of API Compound that Adolor
foresees it have Supplier deliver during such six (6) Calendar Quarter period.

 

5.1.2 Supplier Manufacturing BX7. If Adolor does not provide Supplier with BX7
and Supplier itself manufactures BX7, then, during the term of this Agreement,
at the beginning of each Calendar Quarter, Adolor shall provide Supplier with a
rolling three (3) year non-binding, good faith estimate of the quantities of API
Compound that Adolor foresees it will order from Supplier during such three (3)
year period.

 

14



--------------------------------------------------------------------------------

5.1.3 Adolor Ordering BX7. If Adolor intends to order supplies of BX7, during
the term of this Agreement, Adolor shall provide Supplier with a rolling six (6)
Calendar Quarter non-binding, good faith estimate of the quantities of BX7 that
Adolor foresees it will order from Supplier during such six (6) Calendar Quarter
period

 

5.1.4 Forecasts. Each forecast pursuant to Section 5.1.1, 5.1.2 or 5.1.3 shall
be referred to as a “Forecast”. The first such Forecast shall be for the period
from the Effective Date through the first Calendar Quarter of Calendar Year 2007
is attached hereto as Schedule 5.1.

 

5.2 Purchase Orders.

 

5.2.1 Delivery of Purchase Order.

 

(a) If Adolor provides Supplier with BX7 pursuant to Section 4.1 or Supplier
uses BX7 previously manufactured for and purchased by Adolor, Adolor may, from
time to time, place purchase orders with Supplier for quantities of API Compound
to be delivered hereunder at least that number of months as set forth on
Schedule 8.1 prior to the delivery date specified in each respective purchase
order and Supplier shall deliver such quantities of API Compound on such
delivery date.

 

(b) If Adolor does not provide Supplier with BX7 and Supplier itself
manufactures BX7, then Adolor may, from time to time, place purchase orders with
Supplier for quantities of API Compound to be delivered hereunder at least that
number of months as set forth on Schedule 8.1 prior to the delivery date
specified in each respective purchase order and Supplier shall deliver such
quantities of API Compound on such delivery date.

 

(c) If Adolor desires to order BX7, Adolor may, from time to time, place
purchase orders with Supplier for quantities of BX7 to be delivered hereunder at
least that number of months as set forth on Schedule 8.1 prior to the delivery
date specified in each respective purchase order and Supplier shall deliver such
quantities of BX7 on such delivery date.

 

(d) Each purchase order pursuant to Section 5.2.1(a), 5.2.1(b), or 5.2.1(c)
shall be referred to as a “Purchase Order”. Supplier shall deliver BX7 and/or
API Compound against each Purchase Order in accordance with Article 5. Adolor
shall purchase all such BX7 and/or API Compound ordered and delivered by the
delivery date specified in a Purchase Order, provided that such BX7 and/or API
Compound meets the Specifications. Supplier shall use commercially reasonable
efforts to supply any quantity of BX7 and/or API Compound ordered in the
aggregate that exceeds the quantity in the Forecast. All Purchase Orders shall
be for full batch quantities of BX7 and/or API Compound or multiples thereof.

 

5.2.2 Acceptance of Purchase Order. Supplier shall respond to each Purchase
Order placed by Adolor in writing within ten (10) Business Days after receipt of
each Purchase Order, setting out Suppliers acceptance or rejection of the
Purchase Order. Supplier shall be

 

15



--------------------------------------------------------------------------------

entitled to reject only that portion of any Purchase Order which Supplier will
be unable to fill due to: (i) the occurrence of a Force Majeure Event or (ii)
which, when added to other Purchase Orders placed during a given twelve
(12)-month period, exceed then current Forecast covering such period by more
than twenty percent (20%).

 

5.2.3 Terms of Purchase Orders. Other than terms respecting quantity, delivery
date(s), shipment method and destination(s), the terms and conditions of any
Purchase Order submitted by Adolor, or written acceptance thereof by Supplier,
shall be of no force and effect, whether or not objected to by Supplier, and
nothing in any such Purchase Order or written acceptance shall supersede the
terms and conditions of this Agreement or the Quality Agreement.

 

5.3 Addressees for Correspondence. All Forecasts, Purchase Orders, written
acceptances of Purchase Orders and other notices contemplated under this Article
4 shall be sent to the attention of such persons as each Party may identify to
the other in writing from time to time.

 

ARTICLE 6

SHIPPING AND DELIVERY; STORAGE

 

6.1 Shipping and Delivery Dates. On each Purchase Order submitted by Adolor,
Adolor shall specify the requested quantity, delivery date(s), shipment method
and destination(s) of BX7 and/or API Compound being ordered. Supplier shall
arrange for the delivery of BX7 and/or API Compound to Adolor’s (or its
designee’s) designated facilities as stated on the Purchase Order accepted by
Supplier and in a manner consistent with good commercial practices, and in
accordance with any agreed-upon shipping specifications, this Agreement and
Adolor’s or its designee’s reasonable instructions. Supplier shall not ship any
BX7 or API Compound until Supplier receives a written release from Adolor in the
form of a Certificate of Compliance which shall not be unreasonably withheld or
delayed by Adolor.

 

6.2 Terms of Delivery. Once Adolor has released the API Compound in accordance
with Section 6.4, Supplier shall ship BX7 and/or API Compound in accordance with
Adolor’s instructions by a carrier selected by Adolor FCA (Incoterms 2000)
Supplier’s Facility. If Adolor does not timely indicate in writing its selection
of a carrier to Supplier, Supplier shall be entitled to select an appropriate
carrier. Supplier shall abide by the export procedures set forth in the Quality
Agreement.

 

6.3 Shipping Costs. Adolor shall pay all costs, expenses, taxes, levies,
tariffs, brokerage fees, insurance premiums and other costs and charges assessed
or levied in connection with the transportation of BX7, Validation Batches
and/or API Compound from Supplier’s Facility to Adolor pursuant to Section 6.1
(the “Shipping Costs”). If Supplier pays any of the Shipping Costs on behalf of
Adolor, then Supplier shall invoice such Shipping Costs to Adolor and Adolor
shall pay such costs.

 

6.4 Documentation and Release. Prior to each shipment of BX7 and/or API
Compound, Supplier shall provide Adolor with a Certificate of Analysis and
Certificate of Compliance, and, at Adolor’s request, Supplier shall provide
Adolor with reasonable access to any applicable supporting data. Prior to
release of the BX7, Validation Batches and/or API

 

16



--------------------------------------------------------------------------------

Compound, Supplier shall test the BX7 and/or API Compound in accordance with the
testing procedures described in the Specifications, and shall provide Adolor
with a copy of the applicable Executed Batch Record for each batch shipped and a
copy of the applicable deviation or other investigatory report, if any. Adolor
shall review the Certificate of Analysis and Certificate of Compliance, and
indicate to Supplier, within fifteen (15) days after receipt of such
certificates, whether to release each batch of API Compound, Validation Batch or
BX7 for shipment. If Adolor does not provide notice to Supplier within such
fifteen (15) day period, Supplier shall be entitled to ship the API Compound,
Validation Batch or BX7 to the designation indicated pursuant to Section 6.1.
With each shipment of BX7, Validation Batch and/or API Compound, Supplier shall
provide Adolor with commercially appropriate shipping documentation, including
bills of lading.

 

6.5 Retention of Samples. Supplier shall properly store and retain appropriate
samples (identified by batch number) of BX7, Validation Batches and/or API
Compound that it supplies to Adolor in conditions and for times consistent with
all applicable Regulatory Standards and to permit appropriate or required
internal and regulatory checks and references (collectively, the “File Retention
Samples”). Supplier shall provide Adolor with reasonable access to and portions
of the File Retention Samples for testing and other purposes upon Adolor’s
request.

 

6.6 Storage of BX7 and API Compound. Notwithstanding anything to the contrary
contained herein, Adolor may request that Supplier, rather than ship BX7,
Validation Batches and/or API Compound upon completion to a designated location,
store the BX7 and/or the API Compound at the Facility until such time as Adolor
requests that the BX7, Validation Batches and/or API Compound be shipped to a
designated location. In the event that Adolor requests that the BX7 and/or API
Compound be stored at the Facility, the provisions of Sections 4.3, 4.4, 4.5 and
4.6 shall be applicable to any such BX7, Validation Batches and/or API Compound.

 

6.7 Shortages. In the event that Supplier is aware or anticipates that it will
be unable to meet any Purchase Order, either in whole or in part, for whatever
reason, Supplier shall promptly inform Adolor in writing of such inability. In
particular, Supplier shall promptly inform Adolor of any notice, written or
oral, received from any materials supplier regarding a possible shortage or
inability to supply.

 

ARTICLE 7

INSPECTION AND DEFECTIVE BX7 AND API COMPOUND; RECALL

 

7.1 Inspection by Adolor.

 

7.1.1 Inspection of BX7, Validation Batches and API Compound. Within thirty (30)
days following a shipment of BX7 and/or API Compound, Adolor or its designee may
at its cost perform or have performed the quality control procedures described
in the Specifications to determine if such BX7, Validation Batches and/or API
Compound conforms to the Specifications. Adolor shall promptly notify Supplier
of any damages, shortage and other defects discovered by Adolor following
Adolor’s discovery thereof.

 

17



--------------------------------------------------------------------------------

7.1.2 Acceptance of BX7 and API Compound. If notice is not given by Adolor or
its designee pursuant to Section 7.1.1 within the time period set forth therein,
then the BX7, Validation Batches and/or API Compound shall be deemed accepted by
Adolor for purposes of this Article 7 and, except as provided in Section 7.2,
may not be rejected pursuant to Section 7.3 or Section 7.4.

 

7.2 Latent Defects. In the case of BX7, Validation Batches and/or API Compound
with defects not readily discoverable prior to the shipment of any BX7,
Validation Batches and/or API Compound to Adolor, or thereafter within the time
period specified in Section 7.1.1, each Party shall notify the other Party of
any such defects discovered by such Party promptly following such Party’s
discovery thereof.

 

7.3 Defective BX7 or API Compound.

 

7.3.1 Rejection by Adolor. In any case where Adolor or its designee expects to
reject or otherwise make a claim against Supplier with respect to damaged,
non-conforming or otherwise defective BX7, Validation Batches and/or API
Compound, Supplier shall be offered a reasonable opportunity to offer proof or
evidence as to why such BX7, Validation Batches and/or API Compound should not
be rejected and to inspect and/or test such BX7, Validation Batches and/or API
Compound.

 

7.3.2 Testing of File Retention Samples. In the event of any dispute as to
whether BX7, Validation Batches and/or API Compound may be rightfully rejected
by Adolor or its designee for failure to conform to the Specifications or have
been manufactured in accordance with cGMPs, such BX7, Validation Batches and/or
API Compound shall be tested, using the File Retention Samples, for conformance
with the applicable Specifications and acceptance criteria by an independent
testing organization mutually acceptable to both Parties, which analysis shall
be binding on Supplier and Adolor solely for the purpose of determining whether
such BX7, Validation Batches and/or API Compound may be rightfully rejected as
non-conforming, damaged or otherwise defective. The fees and expenses charged by
such independent testing organization shall be paid by the Party in error.

 

7.3.3 Disposal of Rejected BX7, Validation Batches and API Compound. All or part
of any shipment of BX7, Validation Batches and/or API Compound determined to
have been rightfully rejected by Adolor or its designee shall be held by Adolor
or its designee for a period of thirty (30) days following notice to Supplier
for proper disposal by Supplier, at Supplier’s expense. If Supplier does not
provide instructions for disposal of the BX7, Validation Batches and/or API
Compound within such period, then Adolor or its designee may dispose of such
BX7, Validation Batches and/or API Compound and Supplier shall either pay or
reimburse Adolor or its designee for all costs and expenses incurred by Adolor
or its designee in connection with the disposal of such BX7, Validation Batches
and/or API Compound. All or part of any shipment of BX7, Validation Batches
and/or API Compound determined to have been rightfully rejected by Adolor or its
designee prior to its release for shipment shall be properly disposed of by
Supplier, at Supplier’s expense.

 

7.4 Remedies. In the event Adolor or its designee receives BX7, Validation
Batches and/or API Compound from Supplier that was not manufactured by Supplier
in accordance with

 

18



--------------------------------------------------------------------------------

the Specifications, cGMPs or applicable Law, Adolor may, in addition to any
other rights or remedies it may have under Sections 7.5.2 and 11.1 elect for
Supplier to (i) replace such non-conforming or otherwise defective BX7,
Validation Batches and/or API Compound with an equal quantity of BX7, Validation
Batches and/or API Compound that conforms to the Specifications and is not
otherwise defective as soon as is reasonably possible at no additional cost to
Adolor, but in no event later than the time periods set forth in Section 5.1
after receipt of notification of non-conformity and the acceptance of the same
by Supplier, or otherwise after Supplier’s receipt of the results of testing
pursuant to Section 7.3.2 stating the non-conformity or (ii) refund the purchase
price for the quantity of such defective BX7, Validation Batches and/or API
Compound or credit the same to other invoices issued to Adolor hereunder.

 

7.5 BX7 or API Compound Recall.

 

7.5.1 Recall. Adolor, in its sole responsibility and discretion, shall be
entitled to make all decisions with respect to any reasonable recall, market
withdrawals or other corrective action related to the BX7 and/or API Compound.

 

7.5.2 Costs Associated with BX7 or API Compound Recall. The out-of-pocket costs
associated with any such recall, including the cost of any BX7 supplied by
Adolor, shall be borne by the Parties in proportion to which any such recall is
required as a result of Supplier’s (or its suppliers’, permitted subcontractors’
or Affiliates’) or Adolor’s (or its designees’, subcontractors’ or Affiliates’)
breach of their respective obligations or representations or warranties under
this Agreement, including the Quality Agreement. If neither Party is in breach,
Adolor shall be responsible for such costs.

 

ARTICLE 8

FINANCIAL PROVISIONS

 

8.1 Supply Price. Supplier shall supply BX7, Validation Batches and/or API
Compound to Adolor at the price per unit set forth on Schedule 8.1.

 

8.2 Process Improvements and Sharing of Cost Efficiencies. Supplier shall be
committed to developing and implementing, continuous cost, quality and customer
service improvement programs by seeking productivity improvements, by minimizing
waste and improving yields, by purchasing quality materials at lower cost, by
improving manufacturing processes, by streamlining organizational processes, by
reducing cycle times and lead times and the like. In each June and each December
during the term of this Agreement, the Parties shall meet to discuss and set
targets and goals of cost reductions and quality and customer service
improvements for the following six (6)-month period, and to discuss the impact
of any cost saving achieved during the previous six (6)-month period on the BX7
and/or the API Compound pricing. The Parties agree to negotiate in good faith
changes to BX7 and/or API Compound pricing to share equitably in any such cost
savings so achieved.

 

8.3 Manner of Payments. All sums due to either Party under this Agreement shall
be payable in United States Dollars by bank wire transfer in immediately
available funds to such bank account(s) as each of Supplier and Adolor shall
from time to time designate, unless otherwise agreed by the Parties in writing.

 

19



--------------------------------------------------------------------------------

8.4 Invoices; Timing of Payments. Supplier shall invoice Adolor for all BX7,
Validation Batches and/or API Compound manufactured under Purchase Orders
hereunder on the date of provision by Supplier to Adolor of the documentation
described in Article 8, last sentence of the Quality Agreement, and for all
other amounts due to Supplier, if any, hereunder monthly in arrears. Each
invoice shall specify the Purchase Order number to which it corresponds. Unless
otherwise specified in this Agreement, all amounts due to Supplier hereunder
shall be paid by Adolor within [**] of receipt of invoice.

 

8.5 Tax Withholding. Any taxes, levies or other duties (“Taxes”) paid or
required to be withheld under the appropriate tax Laws by one Party
(“Withholding Party”) on account of monies payable to the other Party under this
Agreement shall be deducted from the amount of monies otherwise payable to the
other Party under this Agreement. The Withholding Party shall secure and send to
the other Party within a reasonable period of time proof of any such Taxes paid
or required to be withheld by the Withholding Party for the benefit of the other
Party. The Parties shall cooperate reasonably with each other to ensure that any
amounts required to be withheld by either Party are reduced in amount to the
fullest extent permitted by applicable Laws. No deduction shall be made, or a
reduced amount shall be deducted, if the other Party furnishes a document from
the appropriate tax Governmental Authorities to the Withholding Party certifying
that the payments are exempt from Taxes or subject to reduced tax rates,
according to the applicable convention for the avoidance of double taxation.

 

8.6 Late Payment. In the event any payment by Adolor is not made when due,
Supplier shall be entitled to interest on any such payment at the rate of one
and one quarter percent (1.25%) per month during the default period. In this
case Supplier is also entitled, among its other rights, to cease work and stop
deliveries or any other activities with respect to a Purchase Order, until such
payment, including any accrued interest, has been paid in full.

 

ARTICLE 9

CONFIDENTIALITY

 

9.1 Confidential Information. Each of Supplier and Adolor shall keep all
Confidential Information received from the other Party with the same degree of
care it maintains the confidentiality of its own Confidential Information, but
in no event less than a reasonable degree of care. Neither Party shall use such
Confidential Information for any purpose other than in performance of this
Agreement or disclose the same to any other Person other than to such of its
agents who have a need to know such Confidential Information to implement the
terms of this Agreement or enforce its rights under this Agreement. A Receiving
Party shall advise any agent who receives such Confidential Information of the
confidential nature thereof and of the obligations contained in this Agreement
relating thereto, and the Receiving Party shall ensure that all such agents
comply with such obligations as if they had been a party hereto. Upon
termination of this Agreement, the Receiving Party shall return or destroy all
documents, tapes or other media containing Confidential Information of the
Disclosing Party that remain in the Receiving Party’s or its agents’ possession,
except that the Receiving Party may keep one copy of the Confidential
Information in the legal department files of the Receiving Party, solely for
archival purposes. Such archival copy shall continue to be subject to the
provisions of this Article 9. Notwithstanding anything to the contrary in this
Agreement, the Receiving Party shall have the right to disclose any Confidential
Information provided hereunder if, in the reasonable

 

[**] =Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

20



--------------------------------------------------------------------------------

opinion of the Receiving Party’s legal counsel, such disclosure is necessary to
comply with the terms of this Agreement or the requirements of any Law. Where
possible, the Receiving Party shall notify the Disclosing Party of the Receiving
Party’s intent to make such disclosure of Confidential Information pursuant to
the provision of the preceding sentence sufficiently prior to making such
disclosure so as to allow the Disclosing Party adequate time to take whatever
action the Disclosing Party may deem to be appropriate to protect the
confidentiality of the information.

 

9.2 Public Announcements. Except as may be required by applicable Laws, neither
Party will make any public announcement of any information regarding this
Agreement or any agreement related hereto without the prior written approval of
the other Party. Once any written statement is approved for disclosure by the
Parties or information is otherwise made public in accordance with the preceding
sentence, either Party may make a subsequent public disclosure of the contents
of such statement without further approval of the other Party.

 

9.3 Assignment of Inventions. All data, discoveries, inventions, [**], new uses,
[**], copyrights, trade secrets, [**], and compounds, whether patentable or not,
arising from work performed under this Agreement, or the BX7 and/or the API
Compound (collectively, the “Inventions”), shall be the sole and exclusive
property of Adolor with full right, title, and interest thereto. Throughout the
term of this Agreement, Provider shall use the Inventions for the sole purpose
of performing the Manufacturing Activities under this Agreement. Upon expiration
or termination of this Agreement, Supplier shall have no right or interest in or
to the Inventions. Adolor may, at its sole option, incorporate any Inventions in
any regulatory filings or patent applications based upon the inclusion of such
findings therein. Supplier shall promptly disclose to Adolor any and all
Inventions. Supplier hereby agrees to unconditionally assign, and hereby does
assign, to Adolor any and all right, title and interest in and to any
Inventions. Supplier, its employees, agents, and consultants shall fully
cooperate with Adolor in obtaining and maintaining, at Adolor’s sole cost and
expense, any applicable protection, including patent protection, as may be
available with respect to such Inventions, and shall execute all documents
deemed necessary by Adolor for purposes of procuring and maintaining such
protection, and all documents necessary for assigning Inventions to Adolor.
Nothing contained in this Section shall override the effect of German labor law
including employee’s invention rights, as may be applicable resulting from the
Manufacturing Activities rendered by Supplier under this Agreement.

 

9.4 Confidentiality of this Agreement. The terms of this Agreement shall be
Confidential Information of each Party and, as such, shall be subject to the
provisions of this Article 9. Notwithstanding the foregoing, the Parties have
the right to disclose the material financial terms of the Agreement to any
potential acquirer, merger or commercial partner or significant investor,
provided, however, that prior to any such disclosure, the Party wishing to
disclose such information (a) shall require the intended recipient to sign an
undertaking agreeing to accord confidential treatment to such information and
not use such information except to evaluate the proposed acquisition, merger
commercial arrangement or investment, and (b) shall take such other steps as
reasonably necessary to secure confidential treatment of such information.

 

9.5 Survival. The obligations and prohibitions contained in this Article 9 shall
survive the expiration or termination of this Agreement [**] after the
expiration date of this Agreement or [**], whatever time may be longer.

 

[**] =Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

21



--------------------------------------------------------------------------------

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

 

10.1 Representations of Supplier. Supplier represents and warrants to Adolor
that:

 

10.1.1 Supplier shall conduct its services obligated under this Agreement in a
competent, workmanlike fashion;

 

10.1.2 All BX7, Validation Batches and API Compound shall be in accordance with
Adolor’s labeling instructions, shall not be adulterated or misbranded within
the meaning of the Act, and is not an article which may not, under the Act, be
introduced into interstate commerce;

 

10.1.3 All BX7, Validation Batches and API Compound shall be manufactured in
accordance with the Specifications, cGMPs, all applicable Laws, the Quality
Agreement and any further formulating, manufacturing, packaging or other
standards agreed in writing by the Parties if any;

 

10.1.4 All BX7, Validation Batches and API Compound so sold and shipped shall be
manufactured in accordance with all applicable Laws in effect at the time and
place of manufacture of such BX7, Validation Batches and API Compound, and all
waste, including but not limited to all hazardous waste, generated at the time
of manufacture of BX7, Validation Batches and API Compound shall be disposed of
in accordance with all applicable Laws;

 

10.1.5 All records as are necessary and appropriate to demonstrate compliance
with applicable Laws shall be maintained by Supplier and such manufacture of
BX7, Validation Batches and API Compound shall be performed in a facility
maintaining a current drug establishment registration with the FDA as set forth
in 21 C.F.R. § 207, as applicable;

 

10.1.6 Supplier has provided and shall provide to Adolor all pertinent
information in its possession relative to physical, environmental and human
health hazards involving the BX7 and API Compound;

 

10.1.7 The ownership and operation of the Facilities shall be in material
compliance with cGMPs and all applicable Laws (including the receipt and
possession of all applicable permits and authorizations), including a current
drug establishment registration with the FDA as set forth in 21 C.F.R. 207, as
applicable), and any further formulating, manufacturing, packaging or other
standards agreed in writing by the Parties, and all Waste generated in
connection with the manufacture of the BX7, Validation Batches and API Compound
shall be disposed of in accordance with all applicable Laws.

 

10.1.8 Other than the intellectual property provided or to be provided by
Adolor, Supplier owns or controls all the intellectual property necessary to
manufacture the BX7, Validation Batches and API Compound in accordance with the
terms of this Agreement, and, to the best of its knowledge, the use of such
intellectual property does not infringe the rights of any Third Party.

 

22



--------------------------------------------------------------------------------

10.2 Mutual Representations and Warranties. Adolor and Supplier each represents
and warrants to the other as of the Effective Date that:

 

10.2.1 Organization and Authority. It has full corporate right, power and
authority to enter into this Agreement and to perform its respective obligations
under this Agreement;

 

10.2.2 No Conflicts or Violations. The execution and delivery of this Agreement
by such Party and the performance of such Party’s obligations hereunder (a) do
not conflict with or violate any requirement of applicable laws or regulations
existing as of the Effective Date and applicable to such Party and (b) do not
conflict with, violate, breach or constitute a default under, and are not
prohibited or materially restricted by, any contractual obligations of such
Party or any of its Affiliates existing as of the Effective Date; and

 

10.2.3 Valid Execution. Such Party is duly authorized, by all requisite
corporate action, to execute and deliver this Agreement and the execution,
delivery and performance of this Agreement by such Party does not require any
shareholder action or approval or the approval or consent of any Third Party,
and the Person executing this Agreement on behalf of such Party is duly
authorized to do so by all requisite corporate action.

 

10.3 Disclaimer of Warranty. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES, RELEASES, AND RENOUNCES ANY
WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

 

ARTICLE 11

INDEMNIFICATION AND INSURANCE; LIMITATION OF LIABILITY

 

11.1 General Obligation. The civil liability of Supplier for carrying the
services and deliveries hereunder is governed by the applicable laws related to
such acts and omissions, but shall be subject to the terms of this Agreement and
shall not in any way supersede Adolor’s and Supplier’s obligations to each other
under this Agreement.

 

11.2 Indemnification by Supplier. Supplier hereby agrees to defend Adolor and
its Affiliates; and their respective, directors, officers, employees, agents,
successors and assigns from and against any and all Claims of a Third Party and
to indemnify and hold Adolor and its Affiliates, and their respective directors,
officers, employees, agents, successors and assigns, harmless from and against
any and all Losses of a Third Party for: (a) bodily injury, personal injury,
death and property damage caused by (i) defects in the BX7, Validation Batches
or API Compound (including any materials or samples thereof) at the time of
dispatch by Supplier or Supplier’s permitted designee resulting from Supplier’s
failure to manufacture the BX7, Validation Batches or the API Compound in
accordance with the Specifications, cGMPs, all applicable Laws, the Quality
Agreement and any further formulating, manufacturing, packaging or other
standards agreed in writing by the Parties or (ii) defective BX7, Validation
Batches or API Compound information (including any materials or samples thereof)
submitted by Supplier

 

23



--------------------------------------------------------------------------------

to Adolor; (b) gross negligence or willful misconduct or wrongdoing of Supplier
or any Person for whose actions or omissions Supplier is legally liable; or (c)
a breach by Supplier of its representations, warranties and/or covenants
hereunder; provided, however, that in all cases referred to in this Section
11.2, Supplier shall have no liability to Adolor for any Losses of Adolor to the
extent that such Losses of Adolor were caused by any item for which Adolor is
required to indemnify Supplier pursuant to Section 11.3.

 

11.3 Indemnification by Adolor. Adolor hereby agrees to defend Supplier and its
Affiliates and their respective directors, officers, employees, agents,
successors and assigns from and against any and all Claims and suits of a Third
Party and to indemnify and hold Supplier and its Affiliates and their respective
directors, officers, employees, agents, successors and assigns, harmless from
and against any and all Losses for: (a) bodily injury, personal injury, death
and property damage caused by defective BX7, Validation Batches and/or API
Compound information (including any materials or samples thereof) submitted by
Adolor to Supplier; (b) gross negligence or willful misconduct or wrongdoing of
Adolor or any Person for whose actions or omissions Adolor is legally liable;
(c) a breach by Adolor of its representations, warranties and/or covenants
hereunder; (d) infringements of any Third Party’s patents or other proprietary
rights resulting from or in connection with the use or sale of BX7, Validation
Batches and/or API Compound resulting from any intellectual property,
information or material provided by Adolor to Supplier; provided, however, that
in all cases referred to in this Section 11.3, Adolor shall have no liability to
Supplier for any Losses of Supplier to the extent that such Losses of Supplier
were caused by any item for which Supplier is required to indemnify Adolor
pursuant to Section 11.2.

 

11.4 Indemnification Procedure.

 

11.4.1 Notice. Each Party will notify promptly the other if it becomes aware of
a Claim (actual or potential) by any Third Party (a “Third Party Claim”) for
which indemnification may be sought by that Party and will give such information
with respect thereto as the other Party shall reasonably request. If any
proceeding (including any governmental investigation) is instituted involving
any Party for which such Party may seek an indemnity under Section 11.2 or 11.3,
as the case may be (the “Indemnified Party”), the Indemnified Party shall not
make any admission or statement concerning such Third Party Claim, but shall
promptly notify the other Party (the “Indemnifying Party”) orally and in writing
and the Indemnifying Party and Indemnified Party shall meet to discuss how to
respond to any Third Party Claims that are the subject matter of such
proceeding. The Indemnifying Party shall not be obligated to indemnify the
Indemnified Party to the extent any admission or statement made by the
Indemnified Party or any failure by such Party to notify the Indemnifying Party
of the claim materially prejudices the defense of such claim.

 

11.4.2 Defense of Claim. If the Indemnifying Party elects to defend or, if local
procedural rules or laws do not permit the same, elects to control the defense
of a Third Party Claim, it shall be entitled to do so provided it gives notice
to the Indemnified Party of its intention to do so within forty-five (45) days
after the receipt of the written notice from the Indemnified Party of the
potentially indemnifiable Third Party Claim (the “Litigation Condition”);
provided, that the Indemnifying Party expressly agrees the Indemnifying Party
shall be responsible for satisfying and discharging any award made to the Third
Party as a result of

 

24



--------------------------------------------------------------------------------

such proceedings or settlement amount agreed with the Third Party in respect of
the Third Party Claim without prejudice to any provision in this Agreement or
right at law which will allow the Indemnifying Party subsequently to recover any
amount from the Indemnified Party to the extent the liability under such
settlement or award was attributable to the Indemnified Party. Subject to
compliance with the Litigation Condition, the Indemnifying Party shall retain
counsel reasonably acceptable to the Indemnified Party (such acceptance not to
be unreasonably withheld, refused, conditioned or delayed) to represent the
Indemnified Party and shall pay the fees and expenses of such counsel related to
such proceeding. In any such proceeding, the Indemnified Party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of the Indemnified Party. The Indemnified Party shall not
settle any claim for which it is seeking indemnification without the prior
consent of the Indemnifying Party which consent shall not be unreasonably
withheld, refused, conditioned or delayed. The Indemnified Party shall, if
requested by the Indemnifying Party, cooperate in all reasonable respects in the
defense of such claim that is being managed and/or controlled by the
Indemnifying Party. The Indemnifying Party shall not, without the written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld, refused, conditioned or delayed), effect any settlement of any pending
or threatened proceeding in which the Indemnified Party is, or based on the same
set of facts could have been, a party and indemnity could have been sought
hereunder by the Indemnified Party, unless such settlement includes an
unconditional release of the Indemnified Party from all liability on claims that
are the subject matter of such proceeding. If the Litigation Condition is not
met, then neither Party shall have the right to control the defense of such
Third Party Claim and the Parties shall cooperate in and be consulted on the
material aspects of such defense at the each Party’s own expense; provided that
if the Indemnifying Party does not satisfy the Litigation Condition, the
Indemnifying Party may at any subsequent time during the pendency of the
relevant Third Party Claim irrevocably elect, if permitted by local procedural
rules or laws, to defend and/or to control the defense of the relevant Third
Party Claim so long as the Indemnifying Party also agrees to pay the reasonable
fees and costs incurred by the Indemnified Party in relation to the defense of
such Third Party Claim from the inception of the Third Party Claim until the
date the Indemnifying Party assumes the defense or control thereof.

 

11.5 Assumption of Defense. Notwithstanding anything to the contrary contained
herein, an Indemnified Party shall be entitled to assume the defense of any
Third Party Claim with respect to the Indemnified Party, upon written notice to
the Indemnifying Party pursuant to this Section 11.5, in which case the
Indemnifying Party shall be relieved of liability under Section 11.2 or 11.3, as
applicable, solely for such Third Party Claim and related Losses.

 

11.6 Insurance. During the term of this Agreement and for a period of five (5)
years after its termination, each party shall obtain and/or maintain,
respectively, at its sole cost and expense, liability insurance in amounts,
respectively, as are the greater of: (i) required by applicable Laws and (ii)
reasonable and customary in the U.S. pharmaceutical industry for companies of
comparable size and activities at the respective place of business of each
Party, [**]. Such liability insurance shall insure against all liability,
including personal injury, physical injury, or property damage arising out of
the manufacture, sale, distribution, or marketing of the API Compound. Each
Party shall provide written proof of the existence of such insurance to the
other Party upon request.

 

[**] =Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

25



--------------------------------------------------------------------------------

11.7 Limitation of Liability. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR ANY OF
ITS AFFILIATES FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST PROFITS, BUSINESS OR
GOODWILL) SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES IN
CONNECTION WITH A BREACH OR ALLEGED BREACH OF THIS AGREEMENT. THE FOREGOING
SENTENCE SHALL NOT LIMIT THE OBLIGATIONS OF EITHER PARTY TO INDEMNIFY THE OTHER
PARTY FROM AND AGAINST THIRD PARTY CLAIMS UNDER THIS ARTICLE 11.

 

ARTICLE 12

TERM AND TERMINATION

 

12.1 Term. Unless terminated sooner as permitted hereunder, this Agreement shall
commence on the Effective Date and shall expire on the seventh (7th) anniversary
thereof, provided that unless either Party gives written notice at least
twenty-four (24) months prior to the expiration of the initial term or any
renewal term, this Agreement shall continue for successive two year terms.

 

12.2 Termination. [**]. In addition, this Agreement may be terminated upon the
written consent of both Parties, or by either Party upon the happening of one of
the following events:

 

12.2.1 Termination for Breach. Either Party may, without prejudice to any other
remedies available to it at law or in equity, terminate this Agreement in the
event that the other Party (as used in this subsection, the “Breaching Party”)
shall have materially breached or defaulted in the performance of any of its
obligations. The Breaching Party shall have thirty (30) days after written
notice thereof was provided to the Breaching Party by the non-breaching Party to
remedy such default. Any such termination shall become effective at the end of
such 30-day period unless the Breaching Party has cured any such breach or
default prior to the expiration of such 30-day period.

 

12.2.2 Termination for Force Majeure Event. Notwithstanding anything to the
contrary contained in this Agreement, in the event a Force Majeure Event shall
have occurred and be continuing for ninety (90) consecutive days, the Party not
suffering such Force Majeure Event shall be entitled to terminate this Agreement
effective immediately upon written notice to the Party suffering such Force
Majeure Event.

 

12.2.3 Termination for Reasons of Insolvency or Termination of Business
Activities. Either Party shall be entitled to terminate this Agreement if the
other Party becomes insolvent or is the subject of a petition in bankruptcy
whether voluntary or involuntary or of any other proceeding under bankruptcy,
insolvency or similar laws, makes an assignment for the benefit of creditors, is
named in such a petition, or its property is subject to a suit for the
appointment of a receiver, or is dissolved or liquidated. Such termination right
may be exercised without the need for written notice within thirty (30) days
following the date as of which the Party entitled to terminate receives
knowledge of such insolvency or termination of business activities by the other
Party.

 

[**] =Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

26



--------------------------------------------------------------------------------

ARTICLE 13

RIGHTS AND DUTIES UPON TERMINATION

 

13.1 Pending Purchase Orders. Except in cases of the termination of this
Agreement for a Force Majeure Event or as otherwise expressly set forth in this
Agreement, the termination of this Agreement shall not affect Purchase Orders
placed by Adolor and accepted by Supplier at the time notice of termination is
given and until the time any such termination becomes effective. Except as
expressly set forth in this Agreement, Adolor shall have no liability to
Supplier for any costs that Supplier may have incurred (or to which Supplier may
be committed) in connection with materials used by Supplier in the manufacturing
or packaging of BX7 and/or the API Compound prior to the effectiveness of any
notice of termination; provided that, except when Supplier is in default, Adolor
shall reimburse Supplier for all unused raw materials not capable of resale or
use elsewhere if such raw materials are being procured to satisfy the Forecasts.

 

13.2 Outstanding Payment. Payments of amounts owing to either Party under this
Agreement as of its expiration or termination shall be due and payable within
the later of: (i) to the extent such amounts can be calculated and a fixed sum
determined at the time of expiration or termination of this Agreement, sixty
(60) days after the date of such expiration or termination or (ii) ten (10) days
after the date in which such amounts can be calculated and a fixed sum
determined.

 

13.3 Return of Materials. Within thirty (30) days following the effective date
of termination of this Agreement, each Party shall destroy or return to the
other Party all tangible items bearing, containing or contained in any of the
Confidential Information of the other Party, and shall provide the other Party
written certification of such destruction or return. Supplier shall also return
to Adolor all unused quantities of BX7 and any work-in-progress being held by
Supplier. Supplier shall transfer to Adolor or its designee Supplier’s existing
inventory of materials and work-in-process as well as any inventory of BX7
and/or API Compound in Supplier’s possession or control, except for any samples
Supplier may be required to retain by applicable Law.

 

13.4 Accrued Rights; Surviving Obligations. Termination, relinquishment or
expiration of this Agreement for any reason shall be without prejudice to any
rights that shall have accrued to the benefit of any Party prior to such
termination, relinquishment or expiration. Such termination, relinquishment or
expiration shall not relieve any Party from obligations which are expressly or
by implication intended to survive termination, relinquishment or expiration of
this Agreement and shall not affect or prejudice any provision of this Agreement
which is expressly or by implication provided to come into effect on, or
continue in effect after, such termination, relinquishment or expiration.

 

27



--------------------------------------------------------------------------------

ARTICLE 14

GENERAL PROVISIONS

 

14.1 Relationship of the Parties. Each Party shall bear its own costs incurred
in the performance of its obligations hereunder without charge or expense to the
other except as expressly provided in this Agreement. Neither Party shall have
any responsibility for the hiring, termination or compensation of the other
Party’s employees or for any employee benefits of such employee. No employee or
representative of a Party shall have any authority to bind or obligate the other
Party to this Agreement for any sum or in any manner whatsoever, or to create or
impose any contractual or other liability on the other Party without such
Party’s approval. For all purposes, and notwithstanding any other provision of
this Agreement to the contrary, Supplier’s legal relationship under this
Agreement to Adolor shall be that of independent contractor. This Agreement is
not a partnership agreement and nothing in this Agreement shall be construed to
establish a relationship of co-partners or joint venturers between the Parties.

 

14.2 Covenant Not to Compete. Supplier (whether on its own behalf or with or on
behalf of any Person) shall not, and shall not permit any of its Affiliates to,
until the fifth (5th) anniversary of the date following the expiration or
termination of this Agreement:

 

14.2.1 carry on or be engaged, concerned, interested or in any way assist in the
development or manufacture of (i) any prescription or over the counter
formulation of the API Compound or Compound, or (ii) any generic or copycat
versions of the API Compound or Compound, including any salts, hydrates,
polymorphs or anhydrous form thereof;

 

14.2.2 sell, market, distribute or seek customers for or advertise (i) any
prescription or over the counter formulation of API Compound or Compound, or
(ii) any generic or copycat versions of the API Compound or Compound, including
any salts, hydrates, polymorphs or anhydrous form thereof;

 

14.2.3 license, consent to or authorize or purport to license, consent to or
authorize the doing or carrying out by any Person of any of the acts or matters
referred to in either of subparagraphs (a) or (b) above; or

 

14.2.4 pursue any policy of doing or carrying out or of facilitating or bringing
about the doing or carrying out by any Person of any of the acts or matters
referred to in any of the subparagraphs (a) through (c) above, for example, by
providing technological assistance, expertise, manufacturing or supplies to any
Person.

 

14.3 Force Majeure. The occurrence of an event which materially interferes with
the ability of a Party to perform its obligations or duties hereunder which is
not within the reasonable control of the Party affected or any of its
Affiliates, not due to malfeasance by such Party or its Affiliates, and which
could not with the exercise of due diligence have been avoided (each, a “Force
Majeure Event”), including but not limited to an injunction, order or action by
a Governmental Authority, fire, floods, embargoes, accident, labor difficulty,
strike, lock outs, riot, civil commotion, act of God, inability to obtain
materials, shortages of energy, delay or errors by shipping companies or change
in applicable Laws, omissions or delays in acting by any Governmental Authority
shall not excuse such Party from the performance of its obligations or

 

28



--------------------------------------------------------------------------------

duties under this Agreement, but shall merely suspend such performance during
the continuation of the force majeure. The Party prevented from performing its
obligations or duties because of a Force Majeure Event shall promptly notify the
other Party of the occurrence and particulars of such force majeure and shall
provide the other Party, from time to time, with its best estimate of the
duration of such Force Majeure Event and with notice of the termination thereof.
The Party so affected shall use commercially reasonable efforts to avoid or
remove such causes of nonperformance as soon as is reasonably practicable. Upon
termination of the Force Majeure Event, the performance of any suspended
obligation or duty shall promptly recommence. The Party subject to the Force
Majeure Event shall not be liable to the other Party for any direct, indirect,
consequential, incidental, special, punitive, exemplary or other damages arising
out of or relating to the suspension or termination of any of its obligations or
duties under this Agreement by reason of the occurrence of a Force Majeure
Event, provided such Party complies in all material respects with its
obligations under this Section 14.3.

 

14.4 Governing Law. This Agreement shall be construed, and the respective rights
of the Parties determined, according to the substantive Law of the Commonwealth
of Pennsylvania notwithstanding the provisions governing conflict of Laws under
such Pennsylvania Law to the contrary, except matters of intellectual property
Law which shall be determined in accordance with the intellectual property Laws
relevant to the intellectual property in question. The UNCITRAL Convention for
the International Sale of Goods, as well as any other unified Law relating to
the conclusion and implementation of contracts for the international sale of
goods, shall not apply.

 

14.5 Jurisdiction. Any legal action or proceeding with respect to this Agreement
shall be brought in the courts of the Commonwealth of Pennsylvania or of the
United States District Court for the Eastern District of Pennsylvania, and, by
execution and delivery of this Agreement, each Party hereby irrevocably accepts
the exclusive jurisdiction of the aforesaid courts. Each Party hereby further
irrevocably waives any claim that any such court lacks jurisdiction over it or
to the laying of venue, and agrees not to plead or claim, in any legal action or
proceeding with respect to this Agreement brought in any of the aforesaid
courts, that any such court lacks jurisdiction over it or any such action or
proceeding has been brought in an inconvenient forum.

 

14.6 Assignment. This Agreement or any right, remedy, obligation or liability
hereunder may not be assigned by either Party without the prior consent of the
other Party; provided, however, that Adolor may assign this Agreement, in whole
or in part, to any of its Affiliates if Adolor guarantees the performance of
this Agreement by such Affiliate; and provided further, that Adolor may assign
this Agreement to a purchaser of substantially all of its assets provided that
Adolor shall remain liable in such event, or to a successor entity resulting
from a merger or other business consolidation between Adolor and another entity.
This Agreement shall be binding upon, and subject to the terms of the foregoing
sentence, inure to the benefit of the Parties hereto, their permitted
successors, legal representatives and assigns.

 

29



--------------------------------------------------------------------------------

14.7 Notices. All demands, notices, consents, approvals, reports, requests and
other communications hereunder must be in writing and will be deemed to have
been duly given only if delivered personally, by facsimile with confirmation of
receipt, by mail (first class, postage prepaid), or by overnight delivery using
a globally-recognized carrier, to the Parties at the following addresses:

 

Adolor:

 

Adolor Corporation

700 Pennsylvania Drive

Exton, Pennsylvania 19341

Facsimile: 484-595-1520

Attn: President

With a copy to:

 

Adolor Corporation

700 Pennsylvania Drive

Exton, Pennsylvania 19341

Facsimile: 484-595-1520

Attn: General Counsel

and to:

 

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540

Attn: Randall B. Sunberg

Facsimile: 609-919-6639

Supplier:

 

Girindus AG

Kantstrasse 2

33790 Halle-Kuensebeck, Westphalia

Germany

Attn.: Dr. Georg Ollmann

Facsimile: +49-5201-711-5852

and with a copy to:  

Girindus AG

Buchenallee 20

51402 Bensberg

Germany

Attn.: Dr. Harald Mothes

Facsimile: +49-2204-926-972

 

or to such other address as the addressee shall have last furnished in writing
in accord with this provision to the addressor. All notices shall be deemed
effective upon receipt by the addressee.

 

14.8 Severability. In the event of the invalidity of any provisions of this
Agreement or if this Agreement contains any gaps, the Parties agree that such
invalidity or gap shall not affect the validity of the remaining provisions of
this Agreement. The Parties will replace an invalid provision or fill any gap
with valid provisions which most closely approximate the purpose and economic
effect of the invalid provision or, in case of a gap, the Parties’ presumed
intentions. In the event that the terms and conditions of this Agreement are
materially altered as a result of the preceding sentences, the Parties shall
renegotiate the terms and conditions of this Agreement in order to resolve any
inequities. Nothing in this Agreement shall be interpreted so as to require
either Party to violate any applicable Laws.

 

30



--------------------------------------------------------------------------------

14.9 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

 

14.10 Certain Conventions. Unless the context of this Agreement otherwise
requires: (i) words of any gender include each other gender, (ii) words such as
“herein”, “hereof”, and “hereunder” refer to this Agreement as a whole and not
merely to the particular provision in which such words appear, (iii) words using
the singular shall include the plural, and vice versa, and (iv) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “but not limited to”, “without limitation”, “inter alia”, “among other
things” or words of similar import.

 

14.11 Waiver; Remedies. Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition. No waiver by any
Party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. Except as expressly set
forth in this Agreement, all rights and remedies available to a Party, whether
under this Agreement or afforded by Law or otherwise, will be cumulative and not
in the alternative to any other rights or remedies that may be available to such
Party.

 

14.12 Entire Agreement. This Agreement (including the exhibits and schedules
hereto) constitute the entire agreement between the Parties, and supersede all
previous agreements and understandings between the Parties, whether written or
oral, with respect to the within subject matter. This Agreement may be altered,
amended or changed only by a writing making specific reference to this Agreement
and signed by duly authorized representatives of Adolor and Supplier.

 

14.13 No License. Nothing in this Agreement shall be deemed to constitute the
grant of any license or other right in either Party, to or in respect of any BX7
or API Compound, patent, trademark, Confidential Information, trade secret or
other data or any other intellectual property of the other Party, except as
expressly set forth herein.

 

14.14 Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party, including any creditor
of either Party. No such Third Party shall obtain any right under any provision
of this Agreement or shall by reasons of any such provision make any Claim in
respect of any debt, liability or obligation (or otherwise) against either
Party.

 

14.15 Counterparts. This Agreement may be executed in any two counterparts, each
of which, when executed, shall be deemed to be an original and both of which
together shall constitute one and the same document; and such counterparts may
be delivered to the other Party by facsimile.

 

[Remainder of this page intentionally blank]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Adolor and Supplier, by their duly authorized officers, have
executed this Agreement as of the Effective Date.

 

ADOLOR CORPORATION

By:

 

/s/ Michael R. Dougherty

--------------------------------------------------------------------------------

    Name: Michael R. Dougherty     Title: Senior Vice President, Chief Operating
Officer and Chief Financial Officer

GIRINDUS AG

By:

 

/s/ Robert F. Link

--------------------------------------------------------------------------------

    Name: Robert F. Link     Title: Executive Vice President—Marketing

By:

 

/s/ K. Leineweber

--------------------------------------------------------------------------------

    Name: K. Leineweber     Title: Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE 1.41

 

Specifications

 

[**]

 

[**] =Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 3.2

 

Quality Agreement



--------------------------------------------------------------------------------

SCHEDULE 4.7.4

 

Allowable Manufacturing Line Losses

 

[**]

 

[**] =Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 5.1

 

First Forecast

(Kg’s)

 

[**]

 

[**] =Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 8.1

 

Supply Price

 

[**]

 

[**] =Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.